Citation Nr: 0502834	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  95-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residual 
scarring to the right thigh, secondary to shell fragment 
wounds, for the period prior to April 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
residual scarring to the right thigh, secondary to shell 
fragment wounds, for the period subsequent to April 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in June 1999, March 2001, 
and October 2003 for further development.  By rating decision 
dated in November 2004, the veteran's residual scarring was 
increased to 10 percent, effective to April 2004, the date of 
a VA examination.


FINDINGS OF FACT

1.  Prior to April 2004, the veteran's right thigh scars were 
manifested by subjective complaints of muscle spasms, 
stiffness, and pain.

2.  Prior to  April 2004, objective findings included scars 
which were non-tender, well-healed, and without keloid 
formation.  The largest scar measured approximately 8 cms. X 
9 cms.  None of the scars limited the motion of the leg or 
knee.

3.  Subsequent to April 2004, the veteran's right hip scar is 
shown to be tender to palpation.

4.  Subsequent to April 2004, no limitation of function of 
the right leg or knee has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residual 
scarring to the right thigh, secondary to shell fragment 
wounds, for the period prior to April 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 
7801, 7802, 7803, 7804, 7805 (2002) (2004) (as amended).

2.  The criteria for a rating in excess of 10 percent for 
residual scarring to the right thigh, secondary to shell 
fragment wounds, for the period subsequent to April 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 
7802, 7803, 7804, 7805 (2004) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to a higher rating 
for the residuals of shell fragment wounds to his right 
thigh.  At a personal hearing, he testified that he was 
injured by a grenade in combat in Vietnam with three wounds 
in his right leg.  He was hospitalized to remove the 
shrapnel.  He reported on-going numbness of the area and 
current aching and stiffness.  He indicated that the top 
wound was approximately two inches deep at the time of the 
injury and he had no feeling around the scar area.  

He denied damage to the bone but felt there had been damage 
to the nerves.  He walked with a limp he attributed to the 
scarring but noted that he had no limitation of motion of the 
leg.  He reported that his legs aches after working on his 
feet all day as a cosmetologist.  After a review of the 
evidence, the Board finds that a higher rating is not 
warranted at this time.  

Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Service Injury.  In rendering a determination on missile 
injuries, the analysis must start with a review of the extent 
of the original traumatic injury, and the course of the 
disability in the ensuing years.  Unfortunately, for unknown 
reasons, the veteran's service medical records are not 
available.  While reference was made to the service medical 
records in the July 1994 and February 1997 rating decisions, 
the records have apparently been subsequently lost.

For purposes of this decision, the Board accepts the 
veteran's statements regarding the nature and extent of in-
service treatment.  Specifically, the veteran has indicated 
that he underwent surgery for shell fragment removal and was 
hospitalized two weeks before being returned to duty.  He was 
discharged from active duty in March 1977.

Post-Service Medical Evidence.  There is no post-service 
medical evidence regarding residual scarring to the right 
thigh until after the veteran filed his claim in 1993. 

In a May 1994 VA examination report, the veteran indicated 
that a grenade explosion injured his right thigh during his 
service in Vietnam.  He reported episodes of muscle spasm of 
the leg, stiffness, pain on occasion, and muscle spasms of 
the head (which the veteran felt was related to the shell 
fragment wound but the examiner essentially dismissed as 
having any causal relationship).

Physical examination revealed three scars.  First, a well-
healed, non-tender 3 inch vertical scar on the anterior 
surface of the right thigh with no keloid formation.  Second, 
there was a 2 inch vertical scar on the lateral aspect of the 
lower right thigh above the knee with no keloid or tenderness 
noted.  Finally, there was a 5 inch vertical scar over the 
lateral aspect of the thigh, the lower third.  

The examination of the right thigh showed no obvious tissue 
loss, deformity, acute inflammation or tenderness.  The thigh 
measurements were essentially the same on the right and the 
left.  He could flex, extend, abduct, and adduct the lower 
extremities normally, and flexion, extension, and rotation of 
the lumbar spine was normal.  He could walk on his toes and 
heels normally and could squat and arise without difficulty.  

Examination of the knees showed no deformity, tenderness, or 
swelling but with some limitation of motion of the left knee 
(which was suggested from a post-service injury).  The deep 
reflexes were normal.  An X-ray of the right femur showed 
metallic density at the level of greater trochanter and 
middle aspect of the upper third of the femur.  The final 
diagnosis was residuals, shell fragment wounds, right thigh 
with no functional disability.

In 1996 outpatient treatment records, the treating physician 
noted that the veteran reported subjective pain and 
paresthesia on "old" scars of the right thigh.  There was 
no particular review or consideration of the residual 
scarring.

Next, while the medical evidence reveals treatment for a 
variety of medical problems, including hypertension and a 
left knee injury, there is no further report of right thigh 
symptomatology until an April 2003 VA examination.  At that 
time, the veteran reported that he was essentially symptom-
free until 1984, when he developed pain in the anterior and 
lateral right thigh.  He indicated that the pain had 
increased to a level that it occurred on a daily basis, he 
could not sit for more than 20-30 minutes without muscle 
stiffness, and leg fatigability.  He noted that he had 
periods of flare-up, related to cold weather or increased 
activity, of a persistent dull ache for a period of four days 
to three weeks.

Physical examination revealed no effusion, redness, or any 
abnormality, and normal range of motion of the hip joint.  
The knee showed no tenderness, effusion, or redness, and 
range of motion was normal.  Three scars were identified.  
First, a well-healed, non-keloid, slightly depressed 2 cm. X 
3 cm. scar was reported below the lateral line drawn from his 
hip.  Second, a 3 cm. X 3cm. slightly depressed, non-keloid, 
well-healed scar on the mid-anterior thigh.  Finally, a 2 cm. 
X 3cm. slightly depressed, well-healed, non-keloid scar on 
the lateral distal thigh.  

The examiner noted that there was no significant muscle loss, 
no tissue loss, no area of induration or inflexibility, and 
no muscle atrophy of the thigh.  The scars were slightly 
darker than the rest of the skin and were described as about 
3 cm. in width.  Strength, abduction, adduction, and hip and 
knee flexion and extension were all normal.  Sensory 
examination showed a slight decrease in pinprick and light 
touch around the anterior mid-thigh scar.  The clinical 
assessment was intermittent myofascial pain syndrome, status 
post grenade injury, with some level of increased 
fatigability causing increased soreness.  

In an April 2004 VA examination, the veteran related that a 
grenade was thrown near him and shrapnel went into his right 
thigh where he sustained several wounds to the thigh area.  
He reported that it took about seven days to heal his wounds 
and he was returned to active duty.

Three scars were identified.  The first was a 2.5 cm. X 5 cm. 
scar over the lateral side of the thigh, 4.5 cm. above the 
knee.  The total area involved was 12.5 sq. cm.  Second, 
there was a darkened, non-tender 8 cm. X 9 cm. scar over the 
anterior thigh, for a total area of 64 sq. cm.  Finally, 
there was a 5 cm. X 1 cm. scar over the trochanteric area of 
the right thigh, for a total of 5 sq. cm. 

The scars were noted to be superficial and not deep.  They 
were not adherent, did not interfere with the hip or knee, 
and had no functional impairment of the leg.  The 
trochanteric scar was moderately tender to palpation. 

Legal Analysis.  Based on the above evidence, the Board finds 
that there was no basis for a compensable rating prior to 
April 2004 under either the old or new scar regulations.  
Further, the current 10 percent rating, but no more, is 
warranted for residual scarring to the right thigh subsequent 
to April 2004.  The Board further concludes that separate 
compensable ratings are not warranted at this time.    

As a procedural matter, the Board notes that the veteran was 
initially granted a noncompensable rating for residuals of 
shell fragment wounds to the right thigh, without any 
distinction between the location of residual scarring.  

By rating decision dated in November 2004, the RO increased 
the rating to 10 percent, effective April 2004, the date of a 
VA examination reflecting tender and painful scarring of the 
trochanteric (hip) scar.  

Significantly, while this appeal was pending, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The timing of this change requires the 
Board to first consider the claim under the pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO rated the veteran's residual scarring under DC 7804.  
The Board will also consider the pre-amended and amended 
versions of DC 7801, 7802, 7803, and 7805, as applicable.  

Pre-Amended Criteria.  Under the pre-amended criteria, a 10 
percent evaluation was warranted under DC 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  A 10 percent evaluation was also warranted 
under DC 7803 for superficial scars that were poorly 
nourished with repeated ulceration.  All other scars were 
rated based on the limitation of the part affected.  

In this case, the Board finds that a noncompensable rating is 
warranted under the pre-amended regulations for a right thigh 
scar.  Specifically, in the May 1994 VA examination report, a 
physical examination revealed that all three scars were well-
healed, non-tender, and without keloid formation.  As noted 
above, there was no tissue loss, no deformity, no 
inflammation, no tenderness, and no limitation of motion of 
the leg or knee.  Reflexes were normal and thigh measurements 
were equal.  The examiner specifically concluded that there 
was no functional disability as a result of residual 
scarring.  

As noted above, a 10 percent rating will be assigned with 
tender and painful scarring or with poorly nourished scars or 
with limitation of motion of the affected area.  As the 
criteria for a compensable rating has not been shown, as the 
scars were specifically described as non-tender and not 
limiting, the Board finds that a noncompensable rating is 
warranted for residuals scarring under the pre-amended 
regulations.  

Amended Criteria.  Having determined that a noncompensable 
rating is warranted for the right thigh scars under the pre-
amended regulations, the Board will consider whether a higher 
rating is warranted for the scars under the amended 
regulations.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.)  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.)  If 
the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 sq. in. (929 sq. 
cm.)

Moreover, DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Specifically, under DC 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  This is the highest rating available under 
this code.  

Unstable superficial scars will be rated as 10 percent 
disabling under DC 7803.  Note (1) indicates that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.  

Under DC 7804, superficial scars which are painful on 
examination will be rated as 10 percent disabling.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7805, other scars will be rated on 
limitation of function of affected part.  

Rating Prior to April 2004

After a review of the evidence, the Board finds that there is 
no basis for a higher rating for a compensable rating for the 
right thigh scars under the amended regulations prior to 
April 2004.

First, the veteran underwent a VA examination in April 2003, 
shortly after the amended regulations took effect.  As noted 
above, while he reported pain in the anterior and lateral 
right thigh, physical examination showed that the three scars 
were well-healed, non-tender, and without keloid formation or 
limitation of motion.  Therefore, the provisions of DC 7801 
for deep scars is not applicable in this instance.

Next, the size of the scars do not meet the criteria for a 
higher rating under DC 7802.  Specifically, a 10 percent 
rating is warranted for an area or areas of 144 square inches 
(929 sq. cm.) or greater.  In this case, the April 2003 VA 
examination reflected that no individual scar was greater 
than 9 sq. cm., well short of the size required for a higher 
rating.  Even considering all three scars together, the total 
size was no more than 21 sq. cm.  

Next, DC 7803 is not for application as there is no evidence 
that the right thigh scars are unstable.  That is, there is 
no evidence of frequent loss of covering of skin over the 
scar.  Specifically, the scars have consistently been 
described as well-healed, and without keloid formation.  As 
such, there is no basis for a higher rating under DC 7803.  

Next, the Board finds that there was no basis for a 
compensable rating under DC 7804 for tender and painful 
scarring or under DC 7805 for limitation of function prior to 
April 2004.  Specifically, in the April 2003 VA examination, 
the scars were described as well-healed, slightly depressed, 
with no keloid formation.  Further, there was no indication 
that the scars limited motion in the leg or knee, as 
evidenced by normal strength, abduction, adduction, and hip 
and knee flexion and extension.  Because tender and painful 
scarring was not shown and there was no evidence of 
limitation of function, the Board finds no basis for a higher 
rating under DC 7804 or DC 7805.  

Subsequent to April 2004

Turning next to an analysis of the veteran's scar disability 
under the amended regulations subsequent to April 2004, the 
Board finds that the current 10 percent rating, but no more, 
is warranted.

First, DC 7801 is not for application as the scars are not 
deep or cause limitation of motion.  In the April 2004 VA 
examination, the examiner specifically concluded that the 
scars were superficial and not deep.  Therefore, there is no 
basis for a higher rating under DC 7801.

Next, the size of the scars do not meet the criteria for a 
higher rating under DC 7802.  Specifically, a 10 percent 
rating is warranted for an area or areas of 144 square inches 
(929 sq. cm.) or greater.  In this case, the April 2004 VA 
examination report noted that the scars were measured as 2.5 
cm. X 5 cm. (lateral) with a total area involved of 12.5 sq. 
cm.; 8 cm. X 9 cm. (anterior) with a total area of 64 sq. 
cm.; and, 5 cm. X 1 cm. (hip) with a total of 5 sq. cm.  

It is apparent that, even with the larger measurements noted 
in the April 2004 examination (as compared to the April 2003 
examination), no individual scar is large enough to warrant a 
higher rating under DC 7802.  Further, even considering the 
cumulative total area involved, the evidence does not rise to 
the level needed for a compensable rating under DC 7802.

As with the discussion of DC 7803 above, there is no evidence 
subsequent to April 2004 that the right thigh scars are 
unstable.  Specifically, the scars have consistently been 
described as well-healed, and without keloid formation.  As 
such, there is no basis for a higher rating under DC 7803.  

Next, the Board finds that there was no basis for a 
compensable rating under DC 7804 for tender and painful 
scarring until the April 2004 VA examination.  At that time, 
the examiner, for the first time, noted that the right hip 
scar (identified as the "trochanteric scar") was moderately 
tender to palpation.  The remaining two scars were noted to 
be non-adherent, did not interfere with the hip or knee, and 
had no functional impairment of the leg.  Based on this 
evidence, a 10 percent rating was granted.  

Nonetheless, the Board can find no basis for a higher rating 
under DC 7804.  Significantly, a 10 percent rating is the 
highest available under DC 7804.  As such, a higher rating 
would not be available regardless of the severity of the 
scarring.  Moreover, as the scar was determined to be non-
impairing, there is no basis for a higher rating under DC 
7805, which considers limitation of function of the affected 
part.  

In sum, while the Board notes that three separate scars have 
been identified on the veteran's right thigh, only the right 
hip scar has been noted to be painful and tender.  The 
remaining two scars are not entitled to separate compensable 
ratings as they do not cause limited motion, are not greater 
than 929 sq. cm. in size, are not unstable, are not painful 
on examination, and do not effect limitation of function of 
the affected part.  Therefore, the current 10 percent rating 
for a right thigh scar is warranted.

The Board has also considered whether higher ratings would be 
available for muscle or neurological damage.  However, the 
most recent VA examination reflected that there was no 
significant muscle loss, no tissue loss, no area of 
induration or inflexibility, and no muscle atrophy of the 
thigh.  Sensory examinations have been essentially normal.  
Therefore, there is no basis for a higher rating based on 
muscle or neurological involvement. 

The Board has considered the veteran's written statements and 
sworn testimony that his service-connected disability is 
worse than currently evaluated.  Although his statements and 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board recognizes the VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected right thigh disability is proper as currently 
assigned.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2001 and February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in November 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
November 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, multiple attempts have been made to 
find the veteran's lost service medical records without 
success.  Any additional attempts at this point would be 
futile.  Further, all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were in May 1994, April 2003, and April 2004.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to a compensable evaluation for residual scarring 
to the right thigh for the period prior to April 2004 is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residual scarring to the right thigh is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


